DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/25/2022. The examiner acknowledges the amendments to claims 1 and 22. Claims 6-8 and 10-19 are cancelled. Claims 1-5, 9, and 20-23 are subject to examination hereinbelow.
Additionally, there have been amendments to the Specification and Drawings. These amendments are accepted.

Response to Arguments
Applicant’s arguments, see pg 7, filed 01/25/2022, with respect to the objections to claims 1 and 22 have been fully considered and are persuasive.  The objections to claims 1 and 22 have been withdrawn. 
Applicant’s arguments, see pg 10 regarding none of the previously cited references teaching a shaft extending from a handle, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1-5, 9, and 20-23 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9345416 B2 to MacAdam, et al. (hereinafter MacAdam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030216769 A1 to Dillard, et al. (cited in previous Office Action, hereinafter Dillard) in view of US 9345416 B2 to MacAdam, et al. (hereinafter MacAdam), US 20040060563 A1 to Rapacki, et al. (cited in previous Office Action, hereinafter Rapacki) and US 20120053485 A1 to Bloom (cited in previous Office Action).
Regarding claim 1, Dillard teaches a simulated airway valve device [abstract] comprising:
a shaft (92 and 109) (Fig 8); and
A simulated valve section [abstract] comprising:
at least one anchor strut (112, 144, 116, and 118) comprising at least one end extending generally radially from the shaft [0063-0064] (Fig 8);
At least one valve strut (102, 104, 106, and 108) extending proximally and radially from the shaft and located proximal to the at least one anchor strut [0061] (Fig 8), wherein the at least one valve strut includes a simulated valve portion and a proximal portion ([0057-0058], “Anchors 112, 114, 116, and 118 are extensions of support members 102, 104, 106, and 108.  The anchors are formed by bending the support members to an angle…,” support members 102, 104, 106, and 108 carry membrane (110) to form a one-way valve, and the proximal-most ends of support members 102, 104, 106, and 108 can extend past membrane (110)) (Fig 8); and
At least one membrane (110) at least partially covering the at least one valve strut [0057-0058] (Fig 8);
Wherein the simulated valve section, when disposed in an airway, is configured to approximate the size of an airway valve [0063] (Fig 8),
wherein a proximal end of the membrane is located at a transition between the proximal portion and the simulated valve portion of the at least one valve strut ([0057-0058], “Anchors 112, 114, 116, and 118 are extensions of support members 102, 104, 106, and 108.  The anchors are formed by bending the support members to an angle…,” support members 102, 104, 106, and 108 carry membrane (110) to form a one-way valve, and the proximal-most ends of support members 102, 104, 106, and 108 can extend past membrane (110).) (Fig 8);
wherein the at least one anchor strut is located distal from the at least one valve strut ([0061], this is merely the reciprocal condition of “At least one valve strut…located proximal to the at least one anchor strut” above) (Fig 8).
However, Dillard does not teach a handle;
The shaft configured to extend from the handle;
a first membrane portion at least partially covers the radial ends of the at least one anchor strut,
the proximal portion of the at least one valve strut that is at least partially covered by the second membrane portion is directly connected to the shaft, and
Wherein the proximal end of the at least one valve strut is not a free end.
MacAdam teaches a handle (120) [col 4, ln 23 - 30] (Fig 1); and
A shaft (110) configured to extend from the handle [col 4, ln 23 - 30] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a handle; and
The shaft configured to extend from the handle, because doing so would enable a user to steer the distal end of the device, as recognized by MacAdam [col 4, ln 41-57].
Rapacki teaches a first membrane portion (valve/seal component 7100) at least partially covers radial ends of at least one anchor strut (7275) [0248-0250] (Fig 60B and 61).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a first membrane portion at least partially covers the radial ends of the at least one anchor strut based on the teachings of Rapacki, because doing so would have the predictable result of helping support the membrane valve maintain its shape during inhalation, as recognized by Rapacki [0250].
Bloom teaches a proximal portion of at least one valve strut (336) is directly connected to a shaft (310) [0060-0061] (Fig 17),
Wherein the proximal end of the at least one valve strut is not a free end ([0060-0061], proximal ends of valve struts 332 are not free by being fixedly attached to proximal skirt 332 which is fixedly mounted to shaft 310) (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a proximal end of the at least one valve strut that is at least partially covered by the second membrane portion is directly connected to the shaft, wherein the proximal end of the at least one valve strut is not a free end, because both valve struts of Dillard and Bloom are directed to securing a component within an airway of a patient (Dillard, [abstract]; Bloom, [0066]), so substituting the valve strut of Dillard for the valve strut of Bloom would have the predictable result of securing a component within an airway of a patient.

Regarding claim 2, Dillard in view of MacAdam, Rapacki and Bloom teach all the limitations of claim 1, however Dillard does not teach the membrane completely covers the at least one anchor strut.
Rapacki teaches a membrane (valve/seal component 7100) completely covers the at least one anchor strut (7275) ([0250], valve component (7100) completely covers the inner side of struts (7275) as shown in Fig 60B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the membrane completely covers the at least one anchor strut, because doing so would have the predictable result of helping support the membrane valve maintain its shape during inhalation, as recognized by Rapacki [0250].

Regarding claim 3, Dillard in view of MacAdam, Rapacki and Bloom teach all the limitations of claim 1, however Dillard does not teach the shaft is at least partially disposable within a bronchoscope.
Bloom teaches a shaft (310) is at least partially disposable within a bronchoscope ([0051], 102 of bronchoscope assembly 300 configurable for insertion into the tracheobronchial tree) ([0065] describes the 300 bronchoscope assembly taking a biopsy around the primary bronchi) (Fig 21).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the shaft at least partially disposable within a bronchoscope as taught by Bloom, because both Dillard and Bloom are directed to delivering a component within an airway of a patient (Dillard, [abstract]; Bloom, [0012]), so having a shaft at least partially disposable within a bronchoscope would have the predictable result of introducing components of a device to a target location of the body, as recognized by Bloom [0054].

Regarding claim 4, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 1, and Dillard further teaches at least on atraumatic anchor (122, 124, 126, 128) at the end of the at least one anchor strut (112, 114, 116, 118) [0064] (Fig 8).

Regarding claim 5, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 1, and Dillard further teaches the simulated valve section comprises a plurality of anchor struts (112, 114, 116, and 118) (Fig 8).

Regarding claim 9, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 1, and Dillard further teaches the membrane (110) permits airflow in a proximal direction past the simulated airway valve device and substantially occludes airflow in a distal direction past the simulated airway valve device when the simulated airway valve device is deployed in the airway and when the simulated airway valve device is of an appropriate size for the airway [0014].

Regarding claim 20, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 2, and Dillard further teaches the membrane (110) fully covers the simulated valve portion of the at least one valve strut (102, 104, 106, 108) ([abstract, 0058], the membrane, or obstructing members, acts as the valve, so anywhere it covers is the valve portion) (Fig 8).

Regarding claim 21, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 1, and Dillard further teaches the at least one anchor strut includes an unattached second end (122, 124, 126, 128) [0064] (Fig 8).

Regarding claim 22, Dillard teaches a simulated airway valve device [abstract] comprising:
a shaft (92 and 109) (Fig 8); and
a simulated anchor section (comprising anchors 112, 114, 116, and 118) [0064] (Fig 8) comprising:
	at least one anchor strut (112, 144, 116, and 118) comprising a first end configured to extend radially from a distal end of the shaft [0063-0064] (Fig 8); and
a simulated valve section [abstract] comprising:
	At least one valve strut (102, 104, 106, and 108) extending proximally and radially from a first section of the shaft [0061] (Fig 8), wherein a distal portion of the at least one strut is a simulated valve portion [0058] (Fig 8); and
	A membrane portion (110) at least partially covering the distal portion of the at least one strut [0057-0058] (Fig 8);
Wherein the first section of the shaft is proximal of the simulated anchor section [0063] (Fig 8);
wherein the at least one anchor strut is located distal from the at least one valve strut ([0061], this is merely the reciprocal condition of “At least one valve strut…located proximal to the at least one anchor strut” above) (Fig 8).
However, Dillard does not teach a handle;
The shaft configured to extend from the handle;
a first membrane at least partially covering the at least one anchor strut; and
The at least one strut extends distally and radially from a second section of the shaft; and
Wherein the first section of the shaft is distal of the second section of the shaft.
MacAdam teaches a handle (120) [col 4, ln 23 - 30] (Fig 1); and
A shaft (110) configured to extend from the handle [col 4, ln 23 - 30] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a handle; and
The shaft configured to extend from the handle, because doing so would enable a user to steer the distal end of the device, as recognized by MacAdam [col 4, ln 41-57].
Rapacki teaches a first membrane portion (valve/seal component 7100) at least partially covers at least one anchor strut (7275) [0248-0250] (Fig 60B and 61).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a first membrane portion at least partially covers at least one anchor strut based on the teachings of Rapacki, because doing so would have the predictable result of helping support the membrane valve maintain its shape during inhalation, as recognized by Rapacki [0250].
Bloom teaches at least one strut (336) extends distally and radially from a second section (proximal portion (314) of shaft 310, shown in Fig 16) of a shaft (310) [0060-0061] (Fig 17); and
Wherein a first section of the shaft (distal end 316) is distal of the second section of the shaft [0060] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the at least one strut extends distally and radially from a second section of the shaft; and
Wherein the first section of the shaft is distal of the second section of the shaft, because both valve struts of Dillard and Bloom are directed to securing a component within an airway of a patient (Dillard, [abstract]; Bloom, [0066]), so substituting the valve strut of Dillard for the valve strut of Bloom would have the predictable result of securing a component within an airway of a patient.

Regarding claim 23, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 22, and Dillard further teaches the at least one anchor strut includes an unattached second end (122, 124, 126, 128) [0064] (Fig 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100160832 A1 is mentioned because it discloses a handle comprising a gauge for indicating a diameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791